Title: To Thomas Jefferson from Burrill Carnes, 9 February 1789
From: Carnes, Burrill
To: Jefferson, Thomas



Sir
Nantes 9th. Feby. 1789

I had the honor to address you last week to which I beg leave to refer you. I now take the liberty to hand you Sir by a private conveyance [a] list of all the Vessels arriv’d in this Port during the last year also another of all the Goods of every Kind, and an Almanack by which you will see a list of the Ships from this River &c. I have the honor to add to these the Memorial of the Unfortunate Captn. Newell of Savanna, whose case is truely distressing, being totally unable to get a decision of the Admiralty after exerting every effort for seventeen Months. This is occasion’d by the unpardonable chicanery of the Insurers who undoubtedly immagine that prolonging the Suit will ultimately force him to a sacrifice of a part of his just dues. I dare say Sir from a sight of the Memorial you will form the same favorable opinion of his case as the best judges in this City have done. He is not affraid of losing but his detention is ruinous. If therefore Sir an order could be obtain’d from the Chancellor for a decision of the Admiralty, it would greatly relieve this unfortunate man, and lessen the just reproaches made the French by all Americans who have had the misfortune to have recourse to Law to obtain justice. I have the honor to be most respectfully Sir Your Most Obedient & very Humble Servant,

Burrill Carnes


P.S. The list of Goods arriv’d I am oblig’d to defer sending ’till another opportunity.

